Citation Nr: 0714474	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a disability of the 
vocal chords.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the VA 
Regional Office in St. Louis, Missouri.  Original 
jurisdiction over this case currently rests in the VA 
Regional Office in Manila, the Republic of the Philippines.

Procedural History

The veteran served from December 1941 through May 1942 and 
from June 1943 though March 1946.  

In a June 1950 VA rating action, service connection was 
granted for gunshot wound residuals, specifically scars of 
the left mandible and right neck with a healed fracture of 
the body of the left mandible. 

In September 1999, the RO received the veteran's claim of 
entitlement to service connection for a disability of the 
vocal chords, claimed as secondary to the service-connected 
gunshot wound.  The March 2001 rating decision denied the 
veteran's claim.  The veteran disagreed with the rating 
decision and initiated this appeal.

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).

This matter was previously before the Board in May 2004, at 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for further development.  In June 2006, the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim and the matter was returned to the 
Board in September 2006.  At that time, the Board determined 
that an additional remand was required.  The AOJ has 
completed the additional development to the extent 
practicable.  In February 2007 the AOJ issued a new SSOC 
which continued to deny the claim.  The matter has again been 
returned to the Board for further appellate action.  

FINDING OF FACT

A preponderance of the competent and probative medical 
evidence supports a conclusion that the veteran does not have 
any currently diagnosed disability of the vocal chords.  


CONCLUSION OF LAW

A vocal chord disability was not due to or the result of the 
veteran's service-connected neck and jaw wound.  38 C.F.R. 
§ 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection of a 
vocal chord disability.  Essentially he contends that he 
suffers from a disability of his vocal chords which he 
incurred as a consequence of his service-connected neck and 
jaw wound.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence as to the first two issues on appeal.  As 
is described elsewhere in this decision, the remaining issue, 
entitlement to service connection for a disability of the 
vocal chords, is being remanded for additional evidentiary 
development. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.
Crucially, as directed in the Board's May 2004 remand, the 
AOJ informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated July 26, 2004.   
This letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in this 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letter specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  The letter further advised the veteran 
as to the criteria for entitlement to service connection.  
 
Finally, the Board notes that the July 2004 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter specifically notified the veteran to 
"Please provide us with any information or evidence you may 
have pertaining to your claim."  This request complies with 
the "give us everything you've got" requirements of 38 
C.F.R. 
§ 3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   In any event, 
the Board notes in passing that in the July 2006 SSOC, 
specific notice as to elements (4) and (5), degree of 
disability and effective date, was provided.  

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's current VA 
treatment records, which were associated with his claims 
folder.   The veteran was accorded a general medical 
examination in November 2000.   

Regarding the Board's May 2004 and September 2006 remands, as 
explained immediately below the AOJ has complied with the 
remand instructions to the extent possible under the 
circumstances.  Therefore, no further action is required to 
secure compliance.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

Pursuant to the Board's May 2004 remand, the AOJ attempted to 
obtain treatment records for the period between 1988 and 1993 
from a hospital in the Philippines.  To that end, the veteran 
was sent a letter in July 2004 which requested additional 
description of these records.  The veteran asserted via July 
2004 correspondence that the hospital in the question was VA 
facility.  As per the veteran's description, the AOJ 
requested records for the veteran from the VA Medical Center 
in Manila.  That facility has responded that it does not have 
records for the veteran.  
The veteran was notified of this by a July 2005 letter.  
Since that time, the veteran has not supplied the records 
himself or provided additional description of the facility in 
question such as to facilitate additional efforts to obtain 
these records.   
Further development along these lines would be futile.

Additionally, in the September 2006 remand, the Board 
requested a medical opinion as to whether or not the veteran 
suffered from a current disability of the vocal chords.  The 
remand went on to specify that if the medical professional 
reviewing the veteran's records deemed it necessary in order 
to form such opinion, the veteran should be referred for a VA 
examination.  Review of the veteran's claims folder shows 
that an examination was deemed necessary.  Subsequently, the 
veteran was sent a letter to his correct address of record 
notifying of a medical examination scheduled for October 30, 
2006.  The veteran did not appear for the examination, and 
did not contact VA to explain that absence.  Thereafter, an 
additional examination was scheduled for January 22, 2007.  
The veteran also failed to appear for that examination, and 
he has not explained his failure to report. 

VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to develop this claim 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his August 2002 substantive appeal, the veteran advised that 
he did not desire a hearing.    

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2006); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists]. A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).


Analysis

The veteran is seeking entitlement to service connection of a 
disability of the vocal chords.  Essentially, he contends 
that he suffers from hoarseness and functional problems due 
to the residuals of a service-connected gun shot wound to the 
left jaw through to the right lower neck.  

The veteran has limited his argument regarding this condition 
to secondary service connection on this basis.  He has not 
argued that he suffered a specific, separate injury to the 
vocal chords during service.  Therefore, direct service 
connection is not at issue and will be discussed no further 
herein.  

For the reasons set out below, the Board has determined that 
the preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran in 
fact has a disability of the vocal chords.    

Beginning with Wallin element (1), current disability, the 
veteran's VA treatment records show ongoing complaints of 
hoarseness.  A November 2000 VA examination report indicates 
a finding of "damaged vocal cord with some speech problem."  
The examiner could not clarify the diagnosis and did not 
opine as to the source of that problem.   A swallow study was 
ordered in December 2002 and an esophagram was ordered in 
April 2004 in order to isolate the nature and etiology of the 
veteran's complaints.  The nature and etiology of the 
veteran's complaints still remains unclear.   

Thus, while symptoms such as hoarseness have been shown, a 
disability of the vocal chords has not been specifically 
diagnosed.  A symptom, in and of itself, does not constitute 
a disability for which service connection may be granted. 
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  

The Board again notes, as it did in the VCAA discussion 
above, VA has made every effort to confirm the existence of a 
current disability.  To that end, the Board undertook the 
September 2006 remand which requested additional medical 
evidence which would clarify the existence of a current 
disability.  The RO scheduled the veteran for two VA 
examinations.  A review of the file shows that notice of 
these examinations was sent to the veteran's most recent 
address of record.  The veteran did not appear and has not 
contacted VA to explain his failure to do so.  As noted 
above, the Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood, supra.  
It is the responsibility of veterans to cooperate with VA in 
the development of their claims.  See Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).

The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for various VA examinations has not been 
shown.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655 (2006).  As described above, the 
evidence of record fails to establish the existence of a 
currently diagnosed vocal chord disability.  Therefore, the 
claim must be decided based on the evidence of record.

Accordingly, Wallin element (1), a current disability, is not 
satisfied, and the veteran's claim fails on that basis.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].
 
For the sake of completeness, the Board will discuss the 
remaining two Wallin elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Wallin, element (2), it is undisputed that 
the veteran has been granted service connection for residuals 
of a gunshot wound in the area of the neck and jaw.  This 
element is therefore met.  

With respect to Wallin element (3), medical nexus, as has 
been discussed above, the competent medical evidence does not 
indicate that the veteran currently has a vocal chord 
disability.  In the absence of a current disability, a 
medical nexus would be an impossibility.  Indeed, neither the 
November 2000 VA examination nor the VA treatment records 
opine as to the source of the veteran's complaints and 
symptoms relative to vocal chords.  There is of record no 
competent medical evidence which ascribes the claimed vocal 
chord disability to the veteran's service-connected neck and 
jaw disability.  The veteran's own contentions and arguments 
are of no probative value, inasmuch as he has not 
demonstrated that he has the requisite medical training or 
expertise that would render him competent to proffer medical 
opinions.  See Espiritu, v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability and 
a relationship to the service-connected disability. 

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection.  The 
benefits sought on appeal are accordingly denied.


ORDER


Entitlement to service connection of a disability of the 
vocal chords is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


